DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.

Election/Restrictions
Claims 16-18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 9, 2019.

Status of Claims
	Claims 1, 2, 4, 5, 7-11, 13, 14, and 16-22 are pending. Claims 16-18 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Claims 1, 2, 4, 5, 7-11, 13, 14, 19, 20 and 22 are under examination.
Claim Objections
Response to Arguments: The objection to claim 20 has been withdrawn as necessitated by amendment.
The claim objections are new.
Claims 1, 2, 4, 7-11, 13, 14, 19, 20 and 22 are objected to because of the following informalities: It is suggested to amend claims 1 and 4 as follows for consistent nomenclature throughout the claims. Claims 2, 7-11, 13, 14, 19, 20 and 22 which depend from claim are objected to as these claims incorporate by dependency the objection of claim 1. Appropriate correction is required.
It is suggested to claim 1 as follows:
1. (Currently amended) A method for the production of a digestible hydrolysed material, comprising the steps of 
(i) partly hydrolysing a keratinaceous material in the presence of water with heat and pressure wherein the hydrolysis reaction is performed with only water/steam as the active reagent at a pressure of 4 bar absolute or higher, to obtain partly hydrolysed keratinaceous material which comprises - when dissolved in water/acetonitrile/TFA - about 40 wt% or more of material that has a molecular weight of about 5000 dalton or less, and about 20 wt% or more of material having a molecular weight of about 5000 dalton or higher, and 
(ii) subjecting the partly hydrolysed keratinaceous material to a chemical hydrolysis step with an strong mineral acid to obtain the digestible hydrolysed material, and 
iii) purifying the digestible hydrolysed material, 
wherein the digestible hydrolysed material has 90% by weight or more of material of a molecular weight of 1000 dalton or lower, and an in vitro ileal digestibility of 98% or more, and an in vitro pepsin digestibility of 98% or more.

It is suggested to amend claim 4 as follows:

wherein the partly hydrolysed, partly insoluble keratinaceous material comprises - when dissolved in water/acetonitrile/TFA - about 40 wt% or more of material that has a molecular weight of about 5000 dalton or less, and about 20 wt% or more of material having a molecular weight of about 5000 dalton or higher, obtained from thermal and pressure hydrolysis, 
wherein the hydrolysis reaction is performed with only water/steam as the active reagent at a pressure of 4 bar absolute or higher, and 
wherein the further chemical hydrolysis step comprises chemical hydrolysis with an strong mineral acid to obtain the digestible hydrolysed material, and purifying the digestible hydrolysed material wherein the digestible material has 90% by weight or more of material of a molecular weight of 1000 dalton or lower and an in vitro ileal digestibility of 98% or more, and an in vitro pepsin digestibility of 98% or more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection basis is new.
Claims 5, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 5 recites the limitation "the partly hydrolysed keratinaceous material" in lines 4 and 5. There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of the limitation. It is suggested to amend the claim to overcome this rejection of record. For example, claim 5 can be amended as follows: 
5. (Currently Amended) A method for the production of a digestible hydrolysed keratinaceous material comprisingpartly hydrolysed keratinaceous material with a moisture content of about 10 wt% or less to a chemical hydrolysis step, 
wherein the partly hydrolysed keratinaceous material is a keratinaceous meal, 
wherein the partly hydrolysed keratinaceous material comprises - when dissolved in water/acetonitrile/TFA - about 40 wt% or more of material that has a molecular weight of about 5000 dalton or less, and about 20 wt% or more of material having a molecular weight of about 5000 dalton or higher, 
wherein the chemical hydrolysis step comprises chemical hydrolysis with a strong mineral acid to achieve the digestible hydrolysed keratinaceous material, and purifying the digestible hydrolysed keratinaceous material wherein the digestible material has 90% by weight or more of material of a molecular weight of 1000 dalton or lower and an in vitro ileal digestibility of 98% or more, and an in vitro pepsin digestibility of 98% or more.

Claim 19 recites the limitation “step (ii) comprises subjecting the dried partly hydrolyzed material to a chemical hydrolysis step with a strong mineral acid to obtain the digestible hydrolysed material”. Claim 19 is indefinite because it unclear whether the “a chemical hydrolysis step with a strong mineral acid to obtain the digestible hydrolysed material” is the 
19. (Currently Amended) The method according to claim 1, wherein step (i) further comprises drying the partly hydrolysed keratinaceous material and wherein step (ii) comprises subjecting the dried partly keratinaceous hydrolysed material to [[a]]the chemical hydrolysis step with a strong mineral acid to obtain the digestible hydrolysed material.
Claim 22 which depends from claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as this claim incorporates by dependency the indefiniteness of claim 19.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or suggest producing a digestible hydrolysed material having 90% by weight or more of material of a molecular weight of 1000 dalton or lower and an in vitro ileal digestibility of 98% or more and an in vitro pepsin digestibility of 98% or more by hydrolyzing a keratinaceous material with only water and steam as the active reagent at a pressure of 4 bar absolute or higher to obtain partly hydrolyzed keratinaceous material which comprises when dissolved in water/acetonitrile/TFA about 40 wt% or more of material that has a molecular weight of about 5000 dalton or less and about 20 wt% or more of material having a molecular weight of about 5000 dalton or higher.

Summary
No claims are allowed. Claims 1, 2, 4, 5, 7-11, 13, 14, 19, 20 and 22 are free of the prior art. Claims 1, 2, 4, 7-11, 13, 14, 19, 20 and 22 are objected to. Claims 5, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658